Exhibit 10.29

Eastern Virginia Bankshares, Inc.

FORM OF

Restricted Stock Agreement

 

THIS AGREEMENT dated as of the <<grant date>>, between EASTERN VIRGINIA
BANKSHARES, INC., a Virginia corporation (the “Company”), and <<name>>
(“Participant”), is made pursuant and subject to the provisions of the Eastern
Virginia Bankshares, Inc. 2016 Equity Compensation Plan (the “Plan”). All
capitalized terms used in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.

 

In consideration of the benefits which the Company expects to be derived from
the services rendered to it and/or any Subsidiary by the Participant and of the
covenants contained herein, the parties hereby agree as follows:

 

1.                  Award of Stock. Pursuant to the Plan, the Company, on
<<grant date>>, (the “Award Date”), granted the Participant <<number>> shares of
Common Stock (“Restricted Stock”), subject to the terms and conditions of the
Plan and subject further to the terms and conditions set forth herein (the
“Award”). <<Number>> percent (<<percent>>%) of the Restricted Stock (i.e.,
<<number of shares of time-based restricted stock>>) shall become transferable
and nonforfeitable (“Vested” or “Vesting”) over a period of time (“Time-Based
Shares”), and the remaining <<number>> percent (<<percent>>%) of the Restricted
Stock (i.e., <<number of shares of performance-based restricted stock >>) shall
become Vested in connection with the performance of the Company
(“Performance-Based Shares”), all as set forth further below. The Time-Based
Shares and Performance-Based Shares collectively may be referred to as
Restricted Stock as the context requires.

 

2.                  Restrictions. Except as provided in this Agreement, the
Restricted Stock is nontransferable and is subject to a substantial risk of
forfeiture.

 

3.                  Terminology. The following terms have the following meanings
for purposes of this Agreement:

 

(a)“Cause” shall have the meaning set forth in the Participant’s Employment
Agreement, if applicable, and if the Participant does not have an Employment
Agreement or the Participant’s Employment Agreement does not define the term,
“Cause” shall mean the Participant’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, conviction of a felony or of a misdemeanor involving
moral turpitude, or misappropriation of the Company’s assets (determined on a
reasonable basis and solely by the Board of Directors) or those of a Subsidiary.

 



 1 

 

 

(b)“Peer Group” means the financial institutions listed on Attachment A hereto,
provided that any listed financial institution shall be eliminated if it is
acquired or otherwise changes its structure or business such that it is no
longer reasonably comparable to the Company (as determined by the Committee),
and in the case of any such elimination, the Committee may or may not replace
the eliminated financial institution with another financial institution which it
considers reasonably comparable to the Company.

 

(c)“Vesting Acceleration Event” means:

 

(i)With respect to Time-Based Shares only, any of the following events occurring
during the period in which any Time-Based Share is not Vested:

 

(A)the Participant’s retirement, with the consent of the Board of Directors or
its delegee, at or after age sixty-five (65) where there is no Cause (as defined
above) for the Company to terminate the Participant’s employment;

 

(B)the occurrence of a Change of Control (as defined in the Plan), provided the
Participant has remained employed with the Company and/or a Subsidiary through
the date the Change of Control occurs;

 

(C)the Participant’s death; or

 

(D)if the Participant does not have an Employment Agreement, the Participant’s
termination of employment due to becoming disabled (as defined for purposes of
Section 22(e)(3) of the Internal Revenue Code), or, if the Participant has an
Employment Agreement, the Participant’s termination of employment due to
becoming disabled (as defined in his or her Employment Agreement or, if not so
defined, as defined for purposes of Section 22(e)(3) of the Internal Revenue
Code).

 

For purposes of determining a Vesting Acceleration Event, an “Employment
Agreement” means a written individual employment agreement, or if there is no
employment agreement, then a written individual change of control agreement, as
in effect on the Award Date between the Participant and the Company and/or a
Subsidiary. If the Participant does not have such a written individual
employment agreement or change of control agreement, the Participant is
considered not to have an Employment Agreement for purposes hereof.

 

 2 

 



  

(ii)With respect to Performance-Based Shares only, the occurrence of a Change of
Control (as defined in the Plan) during the period in which any
Performance-Based Share is not Vested, provided the Participant has remained
employed with the Company and/or a Subsidiary through the date the Change of
Control occurs and provided further the Committee consents to accelerated
Vesting of the Performance-Based Shares.

 

4.                  Vesting in the Time-Based Shares. Subject to earlier Vesting
or forfeiture as provided below, the Participant’s interest in 100% of the
Time-Based Shares shall become Vested on the following dates, provided the
Participant remains employed with the Company and/or a Subsidiary from the Award
Date through such respective dates:

 

 

Date

Percentage of Time-Based Shares
Vesting 

    <<vesting schedule>> <<percentage>>        

 

5.                  Vesting in the Performance-Based Shares.

 

(a)Subject to earlier Vesting or forfeiture as provided below, the Participant’s
interest in 100% of the Performance-Based Shares shall become Vested on
<<vesting date>>, provided the Participant remains employed with the Company
and/or a Subsidiary from the Award Date through such date, if and only if
certain minimum performance measures are satisfied as described under this
Paragraph 5.

 

(b)Vesting of the Performance-Based Shares will be determined by the Company’s
<<financial measures, such as earnings per share and/or return on assets>>
ranking for the <<performance period>> (the “Performance Period”) compared to
the <<relevant financial measure(s)>> for the Peer Group (see Attachment A) as
follows, where Vesting in the Performance-Based Shares is equal to the number of
the Performance-Based Shares multiplied by the Vesting percentage below:

 

 

[Higher of] <<relevant financial measures>>

Ranking

Vesting Percentage for
Performance-Based
Shares     <<rank>> and above 100% <<rank>> up to but excluding <<rank>> 50%
below <<rank>> 0%

 

[FOR USE WHEN MORE THAN ONE FINANCIAL MEASURE IS INCLUDED: The [higher]
<<weighting of the relevant financial measures>> will determine the Vesting
percentage (for example, if the Company’s <<relevant financial measure>> ranking
is above <<rank>> and the <<relevant financial measure>> ranking is below
<<rank>>, the Vesting percentage is <<vesting percentage>>).] If the relevant
ranking is above <<rank>>, but less than <<rank>>, the Vesting percentage shall
not be subject to interpolation (for example, the Vesting percentage is 50%
whether the ranking is <<rank>> or <<rank>>).



 3 

 



 

(c)All determinations regarding Vesting and entitlement to the Performance-Based
Shares under this Paragraph 5 shall be made and certified to in writing by the
Committee during the first 90 days of the calendar year following the end of the
Performance Period. If the Committee determines that all or any portion of the
Performance-Based Shares shall not become Vested, such Performance-Based Shares
(or portion thereof) shall be forfeited as of the date of the Committee’s
determination.

 

6.                  Vesting Acceleration Events. Upon the occurrence of a
Vesting Acceleration Event defined in Paragraph 3(c)(i), any Time-Based Shares
that are not then Vested shall immediately become Vested. Upon the occurrence of
a Vesting Acceleration Event defined in Paragraph 3(c)(ii) that is consented to
by the Committee, any Performance-Based Shares that are not then Vested shall
immediately become Vested.

 

7.                  Forfeiture. Except in connection with a Vesting Acceleration
Event defined in Paragraph 3(c) of this Agreement or as provided in Section 13.3
of the Plan, all shares of Restricted Stock that are not considered Vested by or
at the cessation of the Participant’s employment with the Company or a
Subsidiary (or both in the case of dual employment) shall be forfeited to the
Company on the date of cessation of the Participant’s employment.

 

8.                  Shareholder Rights. Subject to Paragraph 14, the Participant
will have all the rights of a shareholder of the Company with respect to the
Restricted Stock, including the right to receive all dividends or other
distributions on (other than dividends or distributions which are paid in shares
of Common Stock) and to vote the Restricted Stock; provided, however, that (i)
the Participant may not sell, transfer, pledge, assign, or otherwise alienate or
hypothecate the Restricted Stock prior to Vesting, otherwise than, for
Time-Based Shares only, by will or by the laws of descent and distribution or
pursuant to a beneficiary designation made under the Plan, (ii) the Company
shall retain custody of the certificates evidencing shares of the Restricted
Stock issued in certificated form as provided in Paragraph 9, and (iii) the
Participant will deliver a stock power in accordance with Paragraph 10. If,
prior to Vesting, any such dividends or other distributions are paid in shares
of Common Stock with respect to the Restricted Stock, such shares shall be
registered in the name of the Participant and deposited with the Company as
provided in Paragraph 9 if issued in certificated form, and shall be subject to
the same restrictions on transferability and the same rules for custody as the
Restricted Stock with respect to which they were paid.

 

9.                  Custody of Certificates; Legend. Custody of stock
certificates evidencing the Restricted Stock (if the Restricted Stock is issued
in certificated form) shall be retained by the Company so long as the Restricted
Stock is not Vested. The Company shall place a legend in substantially the
following form on each such stock certificate and shall make Restricted Stock
issued in book-entry or electronic form subject to a legend in substantially the
following form:

 

 4 

 



The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Eastern Virginia
Bankshares, Inc. 2016 Equity Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a restricted stock agreement
dated <<grant date>>. A copy of the Plan, such rules and procedures, and such
restricted stock agreement may be obtained from the Equity Plan Administrator of
Eastern Virginia Bankshares, Inc.

 

The Company shall remove such restrictive legend and deliver to the Participant
the stock certificate or certificates (or cause the Company’s transfer agent to
make an appropriate book-entry or electronic notation) as soon as practicable
after the Restricted Stock becomes Vested.

 

10.              Stock Power. The Participant, by execution of this Agreement
(which shall constitute the stock power contemplated in Paragraph 8), shall be
deemed to appoint, and does so appoint, the Secretary of the Company, with full
power of substitution, as the Participant’s attorney(s) in fact with power and
authority in the name and on behalf of the Participant to effect any transfer of
forfeited shares (or shares otherwise reacquired or withheld by the Company
hereunder) to the Company, or any adjustment to the number of shares of
Restricted Stock pursuant to Paragraph 14 below, as may be required pursuant to
the Plan or this Agreement and to take any action and execute such documents and
instruments, including without limitation stock powers, as the Company or its
representatives deem necessary or advisable in connection with any such transfer
or adjustment.

 

11.              Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof or of the Plan may entitle the
Participant to a fractional share, such fraction shall be disregarded.

 

12.              Taxes. The Company shall have the right to retain and withhold
the amount of taxes (at the statutorily required rates) required by any
government to be withheld or otherwise deducted and paid with respect to the
Award. At its discretion, the Committee may require the Participant to reimburse
the Company for any such taxes required to be withheld by the Company and the
Company may withhold any distribution in whole or in part until the Company is
so reimbursed. In accordance with procedures established by the Committee or its
delegee, the Participant or any successor in interest may elect to have the
Company retain and withhold a number of Vested shares of Restricted Stock having
a Fair Market Value equal to the amount required to be withheld and cancel any
such shares so withheld, in order to satisfy the Company’s withholding
obligations. In accordance with procedures established by the Committee or its
delegee, the Participant or any successor in interest is also authorized to
deliver shares of the Company’s Common Stock having a Fair Market Value equal to
the amount required to be withheld, in order to satisfy the Company’s
withholding obligations. The value of any Vested shares or Common Stock so
withheld or delivered shall be based on the Fair Market Value of the shares on
the date that the amount of tax to be withheld is determined. All elections by
the Participant shall be irrevocable and made in writing in such manner as
determined by the Committee or its delegee in advance of the day that the
transaction becomes taxable. In the event the Participant does not deliver or
elect to have the Company retain and withhold shares as described in this
Paragraph 12, the Company shall have the right to withhold from any other cash
amounts due or to become due from the Company (or a Subsidiary) to the
Participant an amount equal to such taxes required to be withheld by the Company
to reimburse the Company for any such taxes.

 

 5 

 

 



13.              No Right to Continued Employment. This Agreement does not
confer upon the Participant any right with respect to continued employment by
the Company or a Subsidiary, nor shall it interfere in any way with the right of
the Company to terminate the Participant’s employment at any time (subject to
the terms of the Participant’s Employment Agreement, if applicable).

 

14.              Change in Capital Structure. In accordance with the terms of
the Plan, the terms of the Award shall be adjusted as the Board of Directors or
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock splits or combinations, spin-offs,
recapitalizations, mergers or other similar changes in capitalization.

 

15.              Governing Law. This Agreement and the Award shall be governed
by the laws of the Commonwealth of Virginia.

 

16.              Conflicts. In the event of any conflict between the provisions
of the Plan and the provisions of this Agreement, the provisions of the Plan
shall govern.

 

17.              Participant Bound by Plan; Prospectus. The Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. The Participant also hereby acknowledges receipt
of a prospectus for the Plan.

 

18.       Clawback. The Award (whether Vested or not Vested) shall be subject to
such recovery or clawback as may be required pursuant to any applicable law or
regulation, any applicable listing standard of any national securities exchange
or system or the terms of the Company’s recoupment, clawback or similar policy
as such may be in effect from time to time, which could in certain circumstances
require repayment or forfeiture of the Restricted Stock or any shares or other
cash or property received with respect to the Restricted Stock (including any
value received from a disposition of the Restricted Stock after it has become
Vested).

 

19.              Binding Effect. Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representative of the Participant and the
successors of the Company.

 

To evidence its grant of the Restricted Stock and the terms, conditions and
restrictions thereof, the Company has signed this Agreement as of the Award
Date. This Agreement shall not become legally binding unless the Participant has
accepted this Agreement within thirty (30) days after the Award Date (or such
longer period as the Chairman of the Committee may accept) pursuant to such
means as the Committee or its delegee may permit. If the Participant fails to
timely accept this Agreement, the grant of the Restricted Stock shall be
cancelled and forfeited ab initio.

 

 6 

 

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.

 



  EASTERN VIRGINIA BANKSHARES, INC             Date: <<grant date>> By          
      (Printed Name and Title)                 <<name>>            
Date:  __________________________                 (Printed Name)



 

 

 

 

 

 7 

 

 

 

Attachment A

 

Listing of Peer Group

 

<<list of peer financial institutions>>

 

 

 

 

 



 8 

